NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Argued October 14, 2009
                                  Decided December 2, 2009

                                             Before

                              JOHN L. COFFEY, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐1023

JOEL E. SANCHEZ‐RODRIGUEZ,                            Petition for Review of an Order of the
      Petitioner                                      Board of Immigration Appeals.

       v.                                             No. A 075 819 007

ERIC H. HOLDER, JR., 
Attorney General of the United States,
      Respondent.

                                           O R D E R

        Joel Sanchez‐Rodriguez, a Mexican citizen, was ordered removed after he pleaded
guilty to two counts of distributing cannabis and was sentenced to probation.  On appeal he
argues that he is not removable because he withdrew his guilty plea and is thus no longer
“convicted” for immigration purposes.  The Board of Immigration Appeals ordered
Sanchez‐Rodriguez removed for committing a crime involving moral turpitude, see 8 U.S.C.
§ 1182(a)(2)(A)(i)(I), so our review is limited to the threshold jurisdictional question of
whether there is a conviction that justifies removal.  8 U.S.C. § 1252(a)(2)(C)‐(D); see also Ali
v. Ashcroft, 395 F.3d 722, 726 (7th Cir. 2005).  Because Sanchez‐Rodriguez remains convicted
for immigration purposes, we dismiss for lack of jurisdiction.  
No. 09‐1023                                                                                  Page 2


                                           Background

        On September 11, 1997, after Sanchez‐Rodriguez pleaded guilty to two counts of
delivering cannabis, the state court made a finding of guilt but withheld judgment and
instead ordered Sanchez‐Rodriguez to complete two years of probation.  See 720 ILCS
550/10.  According to the state statute, if he complied with his terms of probation for two
years, the charges would be dismissed and he would not have a conviction according to
Illinois state law.  Id.

        Shortly after sentencing, Sanchez‐Rodriguez petitioned to become a lawful
permanent resident.  This petition brought him to the attention of immigration officials,
who discovered his guilty plea and instituted removal proceedings.  An immigration judge
ordered Sanchez‐Rodriguez removed in April 1999, concluding that his guilty plea
constituted a conviction according to immigration law, and the conviction rendered him
ineligible for permanent residency.  Sanchez‐Rodriguez appealed.  

       On September 10, 1999, almost exactly two years after his plea, Sanchez‐Rodriguez’s
probation officer and the Illinois state’s attorney moved to dismiss the charges.  The state
court permitted Sanchez‐Rodriguez to withdraw his guilty plea, explaining “the
defendant’s plea of guilty is withdrawn.  These proceedings are dismissed, and the
defendant is discharged.”    

       In January 2003, the BIA remanded Sanchez‐Rodriguez’s appeal to determine
whether, in light of his withdrawn guilty plea, he had been “convicted” for immigration
purposes.  The immigration judge (IJ) concluded that our decision in Gill v. Ashcroft, 335
F.3d 574 (7th Cir. 2003), compelled a finding that Sanchez‐Rodriguez was “convicted” for
immigration purposes and ordered Sanchez‐Rodriguez removed in January 2005.  In Gill,
we held that an alien who received probation following a guilty plea was “convicted” under
federal immigration law and was thus removable even though his conviction was
discharged for successfully completing probation.  Id. at 576.  

        Sanchez‐Rodriguez appealed, and once again the BIA remanded the case, this time
for the IJ to consider its decision in Matter of Cota‐Vargas, 23 I. & N. Dec. 849 (B.I.A. 2005).  In
Cota‐Vargas, the BIA gave full faith and credit to a state court’s decision to reduce a sentence
even though the reduction was to allow the alien to avoid the immigration consequences of
a one‐year sentence.  However, instead of arguing that Cota‐Vargas should change the
outcome in his case, Sanchez‐Rodriguez tried a different tactic: he asked the new IJ to grant
him a continuance so that he could seek post‐conviction relief.  Specifically, he sought to
have his delivery charge reduced to possession, which he believed would render him not
No. 09‐1023                                                                              Page 3

removable.  Although the IJ continued his case several times, Sanchez‐Rodriguez never
requested the post‐conviction relief he claimed to have sought, and by the date of his final
merits hearing the case had been pending for nearly 21 months.  The IJ refused to grant
another continuance, deferred to the prior IJ’s conclusions regarding the conviction, and
ordered Sanchez‐Rodriguez removed. 

       Sanchez‐Rodriguez appealed again, but the BIA dismissed the appeal, finding that
he remained guilty of a removable offense.  The BIA affirmed the original IJ’s determination
that Sanchez‐Rodriguez remained “convicted” for immigration purposes and affirmed the
new IJ’s conclusion that no further continuances were warranted.  

                                           Analysis

       On appeal Sanchez‐Rodriguez first argues that he was not “convicted”  as defined
under the Immigration and Nationality Act (INA), which characterizes an alien as convicted
as soon as he (i) pleads guilty and (ii) is sentenced to some form of punishment, even
without a final adjudication of guilt.  8 U.S.C. § 1101(a)(48)(A); Gill, 335 F.3d at 576. 
Sanchez‐Rodriguez believes his withdrawn plea falls outside the scope of this definition. 
Nonetheless, we find that the BIA’s conclusion to the contrary was correct.  Taking the
second and most straightforward prong first, Sanchez‐Rodriguez’s term of probation counts
as punishment for purposes of defining conviction.  Ali v. Ashcroft, 395 F.3d at 729 (sentence
of three years’ probation satisfies second prong); Gill, 335 F.3d at 576 (“[T]he term of
probation satisfies part (ii) [of § 1101(a)(48)(A)].”).

        Sanchez‐Rodriguez also satisfies the first prong of the definition.  The BIA has
determined that “the original finding or confession of guilt is sufficient to establish a
‘conviction’ for purposes of the immigration laws.”  Matter of Roldan‐Santoyo, 22 I. & N. Dec.
512, 518 (B.I.A. 1999).  Even a plea that is later vacated or withdrawn satisfies the definition
if the vacatur is for rehabilitative or remedial purposes.  Matter of Pickering, 23 I. & N. Dec.
621, 624 (B.I.A. 2003) (finding a quashed conviction sufficient); Roldan‐Santoyo, 22 I. & N.
Dec. at 528 (giving no immigration effect to rehabilitative vacaturs).

        Sanchez‐Rodriguez next argues that, even if he was initially “convicted” under the
INA’s definition, he is not removable because the definition does not extend (1) to pleas
withdrawn on substantive grounds, Pickering, 23 I. & N. Dec. at 624, or (2) to modified
sentences, Cota‐Vargas, 23 I. & N. Dec. at 852.  Sanchez‐Rodriguez contends that these two
limitations, and not the general rule regarding rehabilitative vacaturs, govern his case.  

       Neither limitation applies to Sanchez‐Rodriguez.  First, although immigration courts
will not give effect to a finding of guilt that is later withdrawn because of some “procedural
No. 09‐1023                                                                              Page 4

or substantive defect in the underlying [criminal] proceedings,” Pickering, 23 I. & N. Dec. at
624; see also Sandoval, 240 F.3d at 581 (finding defense counsel’s failure to advise petitioner
on immigration consequences of his plea rendered plea involuntary and raised potential
constitutional questions), Sanchez‐Rodriguez has pointed to no such defect in his case. 
Instead, he argues that the reasons behind the withdrawn plea are “vague,” and asks us to
assume the plea was withdrawn because of some unspecified defect.  He proposes, for
example, that the criminal proceedings must have been flawed because the probation
statute does not explicitly provide for withdrawn pleas, so a defect would be the only
alternate explanation.  But like the alien in Pickering, Sanchez‐Rodriguez provides no “basis
to question the integrity of the underlying criminal proceeding or conviction.”  Pickering, 23
I. & N. Dec. at 625; see also Ali v. U.S. Atty. Gen., 443 F.3d 804, 811 (11th Cir. 2006).   

        As the IJ concluded, the facts do not support Sanchez‐Rodriguez’s contention and
instead suggest that his plea was withdrawn precisely because he completed his probation. 
Sanchez‐Rodriguez withdrew his plea exactly two years minus one day after his initial
sentence, on the exact dated the state court designated as the end of his probation.  The
motion itself further indicates that Sanchez‐Rodriguez satisfied the terms of his probation. 
The IJ concluded that Sanchez‐Rodriguez’s plea was withdrawn in compliance with a
remedial scheme, and the BIA deferred to this conclusion.  Since the IJ was likely correct
and certainly was not “clearly erroneous,” we defer to his conclusion.  See Anderson v.
Bessemer City, 470 U.S. 564, 574 (1985) (“Where there are two permissible views of the
evidence, the factfinderʹs choice between them cannot be clearly erroneous.”).

        As for the second limit, Sanchez‐Rodriguez argues that his withdrawn plea should
be viewed as a modification instead of a vacatur.  A modification would enable him to stave
off removability, he argues, because a modified sentence would replace his original sentence,
effectively erasing his state criminal record.  For this argument to have any traction, we
would have to conclude that modified and withdrawn sentences should be treated
identically.  However, the BIA rejected this approach in Cota‐Vargas, where it decided to
give full faith and credit to state court modifications even though withdrawn sentences do
not receive analogous treatment.  Cota‐Vargas, 23 I. & N. Dec. at 851‐53.  The BIA justified
the distinction by relying on the fact that the provisions are defined in different subsections
of the INA.  Id.  Sanchez‐Rodriguez does not ask us to abandon the BIA’s distinction and
reject the rationale put forth in Cota‐Vargas, so Cota‐Vargas is of no help to him.  

       Sanchez‐Rodriguez makes four ancillary arguments, each of which also fails.  First
he argues that the IJ erred in denying his request for a further continuance to pursue post‐
conviction relief.  But we lack jurisdiction to review the IJ’s decision to deny the continuance
because where 8 U.S.C. § 1252(a)(2)(B)(i) “removes jurisdiction to review a final
immigration decision, . . . review of continuance denials . . . is also precluded.” Ali v.
No. 09‐1023                                                                              Page 5

Gonzales, 502 F.3d 659, 661 (7th Cir. 2007).  Thus, since § 1252 prohibits review of decisions
relating to adjustment of status, we cannot review the denial of the continuance.

        Second, Sanchez‐Rodriguez suggests that he should not be required to put forth
evidence regarding the reasoning for his withdrawn sentence because the government bears
the burden to prove removability.  See Woodby v. INS, 385 U.S. 276, 286 (1966); Sandoval, 240
F.3d at 581.  The government met this burden‐‐the plea agreement and the sentencing
transcripts are clear and convincing evidence that Sanchez‐Rodriguez was convicted under
the INA and is thus removable.  See Iysheh v. Gonzales, 437 F.3d 613, 615 (7th Cir. 2006)
(viewing “the plea agreement, the superseding indictment, and the judgment order”
sufficient to establish alien’s conviction).   

        Third, Sanchez‐Rodriguez complains that the IJ did not comply with the BIA’s
March 2006 instruction to address whether Cota‐Vargas affected removabilty.  It is true that
the IJ did not address Cota‐Vargas, but this oversight is harmless because Cota‐Vargas applies
to modified sentences, not withdrawn pleas.  Cota‐Vargas, 23 I. & N. Dec. at 852 (seeing “no
discernible basis in the language of the [INA]” to treat modifications and vacaturs alike); see
also Rumierz v. Gonzales, 456 F.3d 31, 41 n.11 (1st Cir. 2006) (distinguishing withdrawn pleas
from sentence modifications); Garcia‐Lopez v. Ashcroft, 334 F.3d 840, 846 (9th Cir. 2003)
(distinguishing modified sentences from expunged convictions).  Because Sanchez‐
Rodriguez withdrew his plea, Cota‐Vargas does not apply.

        Finally, Sanchez‐Rodriguez argues that the BIA violated his right to due process by
denying him his opportunity to seek permanent residency.  But adjustment of status is a
discretionary form of relief, Khan v. Mukasey, 517 F.3d 513, 517 (7th Cir. 2008); thus, because
Sanchez‐Rodriguez “has no liberty or property interest in the relief he seeks,” we “lack
jurisdiction to review his due process claim.”  Ali v. Ashcroft, 395 F.3d at 731.  

        Because Sanchez‐Rodriguez’s plea is a conviction under the INA, and because he did
not withdraw his plea on substantive grounds or receive a modification, the BIA correctly
concluded that he has a conviction that justifies removal.  Thus, we DISMISS the petition for
lack of jurisdiction.